Case 9:16-cv-81871-KAM Document 701 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                           Case No. 16-cv-81871-MARRA/MATTHEWMAN

  LAN LI, et al.,

  Plaintiffs,

  v.

  JOSEPH WALSH, et al.

  Defendants.
  ______________________________________/

                ORDER AFFIRMING THE REPORT AND RECOMMENDATION

          This matter is before the Court on the Report of the Magistrate Judge (DE 685), entered

  September 14, 2020. The Court has reviewed the Report, and notes no objections been filed.

          As noted in the Report, Defendant Joseph J. Walsh, Sr. has failed to appear for three duly

  noticed depositions. The Court finds this conduct intentional, willful and contemptuous

  justifying the imposition of the gravest sanctions. In addition, Defendant Walsh has failed

  respond to written discovery or to satisfy this Court’s order (DE 632) on attorney’s fees.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1)        The Report (DE 685) is AFFIRMED.

          2)        Plaintiffs’ Motion to Compel and for Sanctions Regarding the Deposition of

          Joseph J. Walsh Sr. (DE 650) and Plaintiffs’ Motion to Compel and for Sanctions

          Regarding Written Discovery Requests to Joseph J. Walsh, Sr (DE 651) are GRANTED.

          3)        Defendant Joseph J. Walsh, Sr.’s pleadings are STRICKEN.
Case 9:16-cv-81871-KAM Document 701 Entered on FLSD Docket 09/30/2020 Page 2 of 2



  4)     A Clerk’s Entry of Default shall be ENTERED.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 29th day of September, 2020.




                                                        KENNETH A. MARRA
                                                        United States District Judge
